IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-02,330-14


EX PARTE JUAN RUDY ENRIQUEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 3862 IN THE 81ST DISTRICT COURT

FROM KARNES COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder with
malice and sentenced to death.  This Court affirmed the judgment of conviction.  Enriquez v. State, 
429 S.W.2d 141 (Tex. Crim. App. 1968).  Applicant's death sentence was later commuted to life.
	Applicant contends that: (1) he is actually innocent of capital murder; (2) but for a
constitutional violation, no reasonable juror would have found him guilty; (3) he was denied counsel
during the period when he could have filed a motion for new trial; (4) he was denied counsel at the
plea bargaining stage of his case; (5) the State broke its promise on a 1969 sentencing agreement;
and (6) the State violated Brady v. Maryland, 373 U.S. 83 (1963). 
	Applicant's third ground is without merit and is denied. His remaining grounds are
dismissed.  Tex. Code Crim. Proc. art. 11.07, § 4.  Accordingly, this application is denied in part
and dismissed in part. 

Filed: February 27, 2013
Do not publish